This cause is before the court upon the filing by the Board of Commissioners on Grievances and Discipline of a certified copy of a judgment entry of a felony conviction against James M. Lemieux, *1450Attorney Registration No. 0032701.
By order dated August 3, 2006, the court accepted respondent’s resignation from the practice of law as a resignation with disciplinary action pending in case No. 2006-1098, In re Resignation ofLemieux. Pursuant to the court’s order and Gov.Bar R. V(11)(G), the resignation is unconditional, final, and irrevocable.
Accordingly, it is ordered by the court that case No. 2006-1159, In re Lenvieux, is dismissed as moot.